Title: Louisa Catherine Johnson to John Quincy Adams, 25 July 1796
From: Johnson, Louisa Catherine
To: Adams, John Quincy


          
            London July 25th 1796
          
          Permit me to felicitate you on your appointment to the Court of Lisbon which pleasing intelligence I received since my last was written I learn from our friend Mr: Hall that it is probable you will return I think I need not tell you how much it will contribute to my happiness to see you yet should you not wish me to accompany you I must entreat you will take another route though I confess I see no obstacle which can prevent it but submit to your superior judgement believe me I felt our parting too acutely to risk another and could hear of your departure with less pain than I could witness it I flatter myself I need not repeat how much I am your sincere and affectionate friend
          
            Louisa Catherine Johnson
          
        